Citation Nr: 1448352	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  12-09 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a back disability, based on a claim of clear and unmistakable error in rating decision dated in September 1995.

2.  Entitlement to an increased rating for service-connected orthostatic hypertension, currently evaluated 10 percent disabling.

3.  Entitlement to an increased initial evaluation for service-connected micturition syncope, currently evaluated as 10 percent disabling prior to February 1, 2002, and as 20 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from December 1988 to July 1995. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In October 2009, the RO denied a claim for rating in excess of 10 percent for service-connected orthostatic hypotension.  In May 2010, the RO granted service connection for micturition syncope, evaluated as 10 percent disabling prior to February 1, 2002, and as 20 percent disabling thereafter.  

In November 2012, the RO denied the Veteran's claim that service connection for a back disability was warranted, based on claim of CUE in an RO rating decision, dated in September 1995.

In an appeal (VA Form 9), received in October 2013, the Veteran indicated that he desired a videoconference hearing before a Veterans Law Judge.  However, in a statement (VA Form 21-4138), received in December 2013, the Veteran stated that despite his previously filed VA Form 9, he did not desire a videoconference hearing, "or any type of hearing for any of his pending appeals," and he indicated that he only wants VA to continue processing his appeals.  Accordingly, his request for a hearing is considered to have been withdrawn.  See 38 C.F.R. § 20.702(e) (2013).  Accordingly, the Board will proceed without further delay.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  In an unappealed rating decision, dated in September 1995, the RO denied service connection for a back disability. 

2.  The RO's September 1995 decision was not based on CUE as it was represented an application of the known facts to the law then in existence; the factual evidence and competent medical opinion of record did not show that the Veteran had a back disability due to his service. 

3.  The Veteran's service-connected orthostatic hypertension is shown to have been productive of dizziness and occasional staggering, but not hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, with or without tinnitus.

4.  Prior to February 1, 2002, the Veteran's service-connected micturition syncope is not shown to have been associated with a diagnosis of epilepsy with a history of seizures, and it is not shown to have been productive of at least one major seizure in the last two years; or at least two minor seizures in the last six months; the Veteran is not shown to have a generalized tonic-clonic convulsion with unconsciousness.  

5.  As of February 1, 2002, the Veteran's service-connected micturition syncope is not shown to have been associated with a diagnosis of epilepsy with a history of seizures, and it is not shown to have been productive of at least 1 major seizure in the last 6 months or 2 in the last year; or averaging at least 5 to 8 minor seizures weekly; the Veteran is not shown to have a generalized tonic-clonic convulsion with unconsciousness.



CONCLUSIONS OF LAW

1.  The RO's September 1995 rating decision, which denied service connection for a back disability, was not clearly and unmistakably erroneous; that unappealed rating action is final.  38 U.S.C.A. §§ 5107, 7105; 38 C.F.R. §§ 3.104, 3.105(a) (2013). 

2.  The criteria for a rating of 30 percent, and no more, for service-connected orthostatic hypertension have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Codes 8108, 8911 (2013).

3.  Prior to February 1, 2002, the criteria for a 10 percent rating for service-connected micturition syncope have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.87, Diagnostic Codes 6099, 6204 (2013). 

4.  As of February 1, 2002, the criteria for a rating in excess of 20 percent for service-connected micturition syncope have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.87, Diagnostic Codes 6099, 6204 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Clear and Unmistakable Error

The Veteran contends that the RO committed CUE in its September 1995 rating decision, which denied service connection for a back disability.  He argues that the evidence of inservice treatment, combined with the September 1995 VA examination report, warranted a grant of his claim.  See Veteran's notice of statement (styled as a notice of disagreement), received in December 2012.   

In a rating decision, dated in September 1995, the RO denied the Veteran's claim for service connection for "back problems."  There was no appeal, and the RO's September 1995 decision became final.  See 38 U.S.C.A. § 7105(c) (West 1988). 

In November 2001, the Veteran filed to reopen the claim.  In July 2002, the RO determined that new and material evidence had not been submitted to reopen the claim.  There was no appeal, and the RO's July 2002 decision became final.  Id.  The Board notes that the Veteran has not challenged this decision as CUE.

In January 2010, the Veteran filed a claim asserting that there was CUE in the RO's September 1995 rating decision, which denied service connection for a back disability.  In May 2010, the RO denied the claim.  In October 2010, a timely notice of disagreement was received.  In November 2012, after additional evidence was received, the RO again denied the claim.  In August 2013, a statement of the case was issued, and in October 2013, a timely appeal (VA Form 9) was received.  

The United States Court of Appeals for Veterans Claims ("Court") has consistently stressed the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts: it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313-14.  "It must always be remembered that CUE is a very specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993). 

The Court has propounded a three-prong test to determine whether clear and unmistakable error is present in a prior determination: (1) [E]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made"; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc). 

A determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question and not on subsequent determinations of record.  Damrel, 6 Vet. App. at 245.  To establish a valid claim of CUE, the claimant must demonstrate that either the correct facts, as they were known at the time, were not before the adjudicator, or that statutory or regulatory provisions extant at the time were incorrectly applied.  Daniels v. Gober, 10 Vet. App. 474 (1997). 

A mere difference of opinion in the outcome of the adjudication or a disagreement as to how facts were weighed and evaluated does not provide a basis upon which to find that VA committed administrative error during the adjudication process.  Luallen v. Brown, 8 Vet. App. 92, 96 (1995).  The alleged error must be of fact or of law and, when called to the attention of later reviewers, compels the conclusion to which reasonable minds could not differ that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  Allegations that previous adjudications had improperly weighed and evaluated the evidence also can never rise to the stringent definition of CUE.  Fugo, 6 Vet. App. at 43-44.

The Board notes that the relevant laws pertaining to service connection in effect at the time of the September 1995 rating decision that denied a claim of entitlement to service connection for a back disability are essentially unchanged from the current versions.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.

The evidence of record at the time of the September 1995 rating decision consisted of the Veteran's service treatment reports, which showed that on several occasions beginning in May 1993, the Veteran sought treatment for symptoms that included low back pain.  In the May 1993 report, he complained of a one-month history of back pain.  The assessments included LBP (low back pain).  An examination report, dated in November 1993, shows that his spine was clinically evaluated as normal.  An X-ray report for the lumbar spine, dated in December 1993, contains an impression of a normal lumbar spine.  In December 1994, he sought treatment for a two-year history of upper back pain with lower back involvement.  Dental medical patient histories, dated in August 1992, August 1993, August 1994, and August 1995, showed that the Veteran indicated that he had not been under the care of a physician during the past year, and that he was not taking any medicine or drugs.  An abbreviated separation examination report, dated in April 1995, noted that his extremities, and a neurological examination, were WNL (within normal limits).  A "report of medical history," dated in April 1995, shows that the Veteran indicated that he had a history of recurrent back pain.  The report notes recurrent back pain since 1992 secondary to heavy lifting, treated with muscle relaxers and physical therapy, ongoing.  He stated, "I am in good health.  I am not on medication."  A memorandum, dated in April 1995, noted that a separation examination report was not required.  

As for the post-service medical evidence, it consisted of several VA examination reports, dated in 1995.  This evidence showed that during a September 1995 VA examination, he reported a history of inservice back strain that had subsided with profile (i.e., light duty), and that he currently felt "a little achy" at times, especially with lifting, but that it had improved.  The relevant impression was "apparent low back strain and mild symptoms with recurrent strain but essentially normal examination today."  It was also noted that there was no neurological involvement.  An X-ray report for the lumbar spine, dated in September 1995, noted some straightening of the lumbar spine suggesting muscle spasm, otherwise intact vertebral bodies, good alignment, well-maintained disc spaces, and unremarkable sacroiliac joints.  The Board notes that the September 1995 VA examiner did not state that he had reviewed the Veteran's claims file, and that when read in context, the Veteran's recorded history was based on his assertions made during the examination.  (e.g., "[the Veteran] states...").  See Lee v. Brown, 10 Vet. App. 336, 338 (1997) (medical evidence should be viewed in its full context).  

The RO's September 1995 rating decision shows that it concluded that service connection for a back disability was not warranted because the Veteran's VA examination was essentially normal, and a chronic back condition was not demonstrated during service.  

The Board finds that there was no CUE in the September 1995 rating decision.  The RO applied the correct statutory and regulatory provisions to the correct and relevant facts.  In particular, there is no basis to find that it was unreasonable for the RO to have determined that a chronic back disability was not shown during service.  The evidence showed several inservice treatments in 1993, and once in 1994, for complaints that included back pain.  However, a December 1993 X-ray report for the lumbar spine was normal, and there was no other evidence of back pathology during service.  In addition, despite the Veteran's asserted history of ongoing treatment for back symptoms since 1992 in his April 1995 report of medical history, there was no evidence of treatment for back symptoms for the year 1992, nor was there any evidence of treatment for back symptoms between December 1994 and separation from service (i.e., during the final seven months of service).  In this regard, there was no evidence to show that he had ever been profiled for back pain, or received ongoing treatment and/or medication for back symptoms.  In fact, he had indicated to the contrary in several reports.  See e.g., four dental medical patient histories, dated between August 1992 and August 1995 (showing that the Veteran indicated that he had not been under the care of a physician during the past year, and that he was not taking any medicine or drugs); April 1995 report of medical history (denying being on any medications).  

Following service, the September 1995 VA examination report merely noted that he complained that he currently felt "a little achy" at times, especially with lifting, "but that it had improved."  The relevant impression was "apparent low back strain and mild symptoms with recurrent strain but essentially normal examination today."  To the extent that the impression indicated a history of recurrent strain, it was evidently based on the Veteran's assertions, as opposed to a review of the claims file, and given the Veteran's service treatment records, it would not have been unreasonable for the RO to discount the probative value of that aspect of the diagnosis.  There was no etiological opinion of record in support of the claim.  

Based on the foregoing, there is no evidence of an "undebatable" error, which, had it not been made, would have manifestly changed the outcome at the time it was made.  Id.  Rather, a review of the evidence, and the applicable statutory and regulatory provisions, clearly demonstrates that there was no failure by that RO to apply the correct statutory and regulatory provisions to the correct and relevant facts.  An undebatably erroneous specific finding or conclusion in the September 1995 rating decision is not shown. The arguments put forth are essentially a mere difference of opinion in the outcome of the adjudication or a disagreement as to how facts were weighed and evaluated.  This does not provide a basis upon which to find that VA committed administrative error during the adjudication process.  Luallen; Fugo. 

Most importantly, even today, the Veteran is not service connected for a back disability. 

The appellant's claim that the September 1995  rating decision was clearly and unmistakably erroneous must therefore be denied.  38 C.F.R. § 3.105(a).

II.   Increased Evaluation/Rating

The Veteran asserts that he is entitled to an increased initial evaluation/increased rating for his service-connected orthostatic hypertension, and micturition syndrome.  

Disability ratings are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service treatment records show treatment for complaints of lightheadedness during urination, with notations of micturition syncope, and hypertension, beginning in 1990.  A November 1993 examination report notes a history of micturition syndrome and episodic lightheadedness.  Other reports, dated that same year, note orthostatic hypotension.  As for the post-service medical evidence, an August 1995 VA examination report contained a diagnosis of micturition syncope, and a September 1995 VA examination report contained diagnoses that included orthostatic hypotension.  See 38 C.F.R. § 4.1 (2013).

The post-service medical evidence includes an August 1995 VA examination report, which shows that the Veteran reported a history of passing out, falling, and striking his head on three occasions when voiding, with the most recent episode in April 1995.  Since that time, he said he had only had dizziness, which occurred with almost every voiding.  He was advised to sit down while voiding, and to rise slowly.  The report notes that micturition syndrome is poorly understood and that it is felt that no neurological or urological evaluation is necessary.  

A September 1995 VA examination report shows complaints of dizziness while standing, and contains a diagnosis of orthostatic hypotension.

A VA report, dated February 1, 2002, notes that the Veteran was interviewed for a Persian Gulf Protocol examination, but that he denied problems associated with PG (Persian Gulf Syndrome).  He stated that he wanted to file a claim for micturition syndrome.  

An addendum to the February 2002 VA report, dated in September 2003, shows that the Veteran was noted to be employed as a prison guard.  He complained of micturition syncope, usually preceded by heavy perspiration, dizziness, ringing in the ears, and heart palpitations, which occurred four to six times per year.  The assessments noted "reported micturition syndrome."  

A report from a private physician, L.F., M.D., dated in June 2002, states that the Veteran has a history of fainting during voiding since about 1990, during which time he can lose consciousness and fall, and that he has fallen in the past and chipped a tooth.  The report notes the following: The Veteran's episodes have occurred several times yearly.  Once the episode occurs he has recurrence 4 or 5 times.  The Veteran does not have any particular dizziness.  He denied post-syncopal tinnitus, and said that his symptoms seemed stable over the last three years.  The assessment was micturition syndrome and BPH (benign prostatic hypertrophy).  

An April 2005 VA examination report states, in relevant part, that there was no evidence that his symptoms of orthostatic hypotension or micturition syndrome have been worse since his diagnosis of hypertension in 2000.  

VA progress notes, dated in October 2007, and March and September of 2008, states that there was no change in the Veteran's syncope, and/or that it was stable.  

Private reports show that in December 2008, the Veteran was noted to work as an alcohol and drug counselor for a Federal agency, and to be very active, but not on an exercise program.  He was also noted not to have seizures, but to have syncope related to micturition and staggering with orthostatic hypotension.  On examination, he had a normal gait with no focal or sensory deficits.  A February 2009 report notes that he had some fatigue related to working a lot, and that he walked three miles one to two times a week.  On examination, he had a normal gait with no focal or sensory deficits.  A June 2009 report shows that he reported staggering while at a department store, with some dizziness.  

VA progress notes show that in April 2009, the Veteran complained of orthostatic presyncope more than twice weekly, as well as six to eight syncopal episodes a year with LOC (loss of consciousness) three times per year, and five to six episodes of orthostatic hypotension a week during which he gets dizzy during sudden changes of posture from sitting to standing position.    

A May 2009 private report notes emergency treatment in a hospital for a complaint of dizziness, that he has no trouble walking, and no positional component to his symptoms.  On examination, there was no motor or sensory deficit.  He was noted to have an unremarkable workup, and to be asymptomatic later during his treatment.  

A VA ear examination report, dated in June 2009, shows that the Veteran was noted to have a history indicating labyrinthitis, and that he described several variances of dizziness, specifically, orthostatic hypotension that occurred when he gets up quickly from a sitting, standing or supine position.  His dizziness lasted from 10 to 25 seconds and then cleared.  Following that, he was back to normal and ambulated without any difficulties.  He also reported fainting on urination six to seven times a year, and episodes of dizziness "between all of the above."  They included vertiginous symptoms when he turned quickly while walking.  These episodes were usually self-limiting but lasted longer than his other reported symptoms.  The examiner concluded that the Veteran had clinical findings consistent with orthostatic hypotension, that he had the unusual problem of fainting on urination, and a variant of benign positional vertigo which accounts for his vertiginous episodes (that are) not associated with standing or urination.  

In an addendum, dated in July 20009, the examiner stated that the Veteran's claims file had been reviewed.  The examiner concluded that the Veteran's benign positional vertigo was not related to his service-connected orthostatic hypotension.  

A July 2009 VA progress note shows that the Veteran reported that he had not had a loss of consciousness since April.  He reported continuing episodes of dizziness and near syncope, and episodes of micturition syncope.  Most of his dizziness was positional.  On examination, gait was normal.  

A September 2009 VA progress note indicates that the Veteran complained of four to six episodes of micturition syncope per year, and orthostatic hypotension that caused dizziness with standing, but that he only passed out with micturition.  On examination, gait was normal.  His symptoms were noted to be unchanged since his last visit

A report from A.B., FNP-C, dated in November 2009, states that she has treated the Veteran since December 2008, and that he has reported that he staggers during episodes of hypotension, and that in August 2008 he reported being light-headed when bending over and standing abruptly.  
 
A March 2010 VA progress note shows that the Veteran complained of four to six episodes of micturition syncope a year.  He also reported episodes of orthostatic hypotension quite often.  On examination, gait was normal.  The report notes that his hypertensive medications could explain his symptoms.   

A June 2010 VA examination report shows that the Veteran complained of dizziness and vertigo upon arising from a supine position, and that if he was not careful he would fall.  He said that his symptoms slowly subsided and then he could proceed about his routine activities.  He also complained of these symptoms when he was working under a piece of equipment and moved or changed position rapidly, or got up rapidly, to include from a chair.  The examiner stated that hypotension occurs as a result of his sudden benign positional vertigo, and that it was a chronic problem.

A VA progress note, dated in October 2011, shows that the Veteran reported that he had not had any syncopal episodes since August 2011, and that he typically had six episodes of dizziness, and about two to three episodes of complete fainting with loss of consciousness per year.  He stated that his episodes frequently happened after micturition with associated heart palpations and other symptoms.  On examination, gait was normal, and there were no relevant findings.  

A lay statement from J.R., dated in June 2009, shows that the author states that the Veteran has worked with a Federal agency since 1996, and under the author's supervision for 10 years, and that he has seen the Veteran have occasional dizziness and staggering at his duty station, which could potentially be very dangerous.  He stated the Veteran's symptoms have increased over the years and that he uses several sick days per year due to his symptoms.  

A statement from the Veteran's spouse, dated in June 2009, shows that she states that she is a nurse, and that the Veteran has frequent dizziness, episodes of fainting, staggering, and a loss of balance.  See also statement from Veteran's parents, dated in June 2009.

A.  Orthostatic Hypotension

The Veteran asserts that he is entitled to an increased rating for his service-connected orthostatic hypotension, currently evaluated as noncompensable (0 percent disabling) prior to December 19, 2002, and as 10 percent disabling thereafter.  

In October 2002, the RO granted service connection for hypertension.  In April 2004, the RO granted service connection for orthostatic hypotension "as part and parcel" to hypertension, combined the Veteran's evaluation for orthostatic hypotension together with his evaluation for hypertension, and assigned a 10 percent rating for both disabilities combined, as of November 29, 2001.  

The Veteran appealed the issue of entitlement to a separate rating for his orthostatic hypotension, and in June 2008, the Board granted the claim, to the extent that it determined that a separate 10 percent rating was warranted for orthostatic hypotension for the entire duration of the appeal.  

In July 2008, the RO effectuated the Board's decision.  The RO assigned a separate 10 percent rating for orthostatic hypotension, with an effective date for service connection, and the 10 percent rating, of December 19, 2002.  The Veteran was notified of the RO's decision by way of a cover letter, dated September 11, 2008.  There was no appeal as to the 10 percent rating assigned, and the RO's decision became final as to that issue.  See 38 U.S.C.A. § 7105(c).

In April 2009, the Veteran filed a claim for an earlier effective date for service connection for orthostatic hypotension.  

In May 2009, the Veteran filed a claim for an increased rating for his orthostatic hypotension.  In October 2009, the RO denied the claim.  The Veteran has appealed.  

In February 2012, the RO granted the Veteran's claim for an earlier effective date for service connection for orthostatic hypotension, to the extent that it assigned an effective date of July 2, 1995, with a noncompensable rating for the period from July 2, 1995 to December 19, 2002.  

Given the finality of the RO's July 2008 decision, issued on September 11, 2008, as to the Veteran's 10 percent rating, and the fact that the Veteran's claim for an increased rating was filed in May 2009, the relevant time period in issue is from September 12, 2008 to the present.  38 C.F.R. § 3.400 (2013).

The RO has evaluated the Veteran's service-connected orthostatic hypotension under 38 U.S.C.A. § 4.87, Diagnostic Codes (DCs) 6099-6204.  See 38 C.F.R. § 4.27 (2013) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; unlisted disabilities requiring rating by analogy will be coded first the numbers of the most closely related body part and "99").  This hyphenated diagnostic code may be read to indicate that a disorder of the ear is the service-connected disorder, and it is rated as if the residual condition is a peripheral vestibular disorder under DC 6204; see also 38 C.F.R. §§ 4.20, 4.27; Lendenmann v. Principi, 3 Vet. App. 345 (1992); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

The Board must consider all potentially applicable diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Under 38 C.F.R. § 4.87, DC 6204 (2013), a 30 percent rating is warranted for Peripheral Vestibular Disorders: Dizziness and occasional staggering. 

These criteria are conjunctive, not disjunctive; thus all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met). 

While this disability rating may be reduced in the future (based on the evidence), the Board finds that the criteria for a 30 percent rating have been met at this time.   The evidence shows that the Veteran complained of orthostatic presyncope more than twice weekly, as well as six to eight syncopal episodes a year with LOC (loss of consciousness) three times per year, and five to six episodes of orthostatic hypotension a week during which he gets dizzy during sudden changes of posture from sitting to standing position.  See June 2009 VA ear examination report.  Other reports also show that he has consistently reported having such symptoms.  See e.g., April 2009 VA progress note; May 2009 private report.  Accordingly, affording the Veteran the benefit of all doubt, the Board finds that the criteria for a 30 percent rating have been met under DC 6204.

A rating in excess of 30 percent is not warranted.  Under 38 C.F.R. § 4.87, DC 6205 (2013), a 50 percent rating is warranted for Meniere's syndrome (endolymohatic hydrops): Hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, with or without tinnitus.  A Note to Diagnostic Code 6205 provides that Meniere's syndrome is to be rated either under these criteria or by separately rating vertigo (as a peripheral vestibular disorder), hearing impairment, and tinnitus, whichever method results in a higher overall rating.  The Note also provides that a rating for hearing impairment, tinnitus, or vertigo is not to be combined with a rating under Diagnostic Code 6205.  38 C.F.R. § 4.87.  In this case, while there is evidence of staggering and dizziness, hearing impairment is not shown.  Melson.  Accordingly, the criteria for a rating in excess of 30 percent under DC 6205 are not shown to have been met.  

B.  Micturition Syndrome

The Veteran asserts that he is entitled to an increased initial evaluation for his service-connected micturition syndrome.  

In May 2010, the RO granted service connection for micturition syncope, evaluated as 10 percent disabling prior  February 1, 2002, and as 20 percent disabling thereafter.  The RO assigned an effective date for service connection of July 2, 1995.  

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection.  In such a case it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The RO has evaluated the Veteran's service-connected micturition syncope under 38 U.S.C.A. § 4.87, Diagnostic Codes (DCs) 8108-8911.  See 38 C.F.R. § 4.27.  This hyphenated diagnostic code may be read to indicate that narcoplepsy is the service-connected disorder, and it is rated as if the residual condition is petit mal epilepsy under DC 8911.

Narcolepsy is evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8108, which provides that narcolepsy is to be rated using the criteria for petit mal epilepsy. 

Under 38 C.F.R. § 4.124a, DC 8911, epilepsy, petit mal, is to be evaluated under the general formula for minor seizures. 

A major seizure is characterized by the generalized tonic-clonic convulsion with unconsciousness.  [Note 1]

A minor seizure consists of a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head ("pure" petit mal), or sudden jerking movements of the arms, trunk, or head (myoclonic type) or sudden loss of postural control (akinetic type).  [Note 2]

Under the general formula for minor seizures, a 10 percent evaluation is warranted for: A confirmed diagnosis of epilepsy with a history of seizures.
	
A 20 percent evaluation is warranted for: At least 1 major seizure in the last 2 years; or at least 2 minor seizures in the last 6 months.  Id.  

A 40 percent evaluation is warranted for: At least 1 major seizure in the last 6 months or 2 in the last year; or averaging at least 5 to 8 minor seizures weekly.  Id.  

As an initial matter, a review of the medical evidence shows that the Veteran has never been found to have a generalized tonic-clonic convulsion with unconsciousness.  See 38 C.F.R. § 4.124a, DC 8911.  See e.g., December 2008 private report (noting that the Veteran does not have seizures).  The Board therefore finds that the Veteran's disability in issue is not shown to have resulted in a major seizure.  Id.  

1.  Prior to February 1, 2002

The Board finds that the criteria for a rating in excess of 10 percent under DC 8911 and the General Formula for Minor Seizures.  There is no confirmed diagnosis of epilepsy with a history of seizures, and the evidence is insufficient to show that his symptoms are productive of at least one major seizure in the last two years; or at least two minor seizures in the last six months.  In this regard, there are virtually no relevant findings or complaints during the time period in issue, other than the 1995 VA examination reports, which show that the Veteran reported a post-service history of only dizziness, and that this occurred with almost every voiding.  Accordingly, the preponderance of the evidence is against the claim, and the claim must be denied.

2.  As of February 1, 2002

The Board finds that as of February 1, 2002, a rating in excess of 20 percent is not warranted under DC 8911 and the General Formula for Minor Seizures.  As previously stated, the evidence is insufficient to show that his disability is productive of major seizures, and it is also insufficient to show that it is productive of an average of at least 5 minor seizures weekly.  DC 8911.  In this regard, while there are some complaints of syncope related to micturition, the Veteran has not complained of symptoms of sufficient frequency to warrant a rating in excess of 20 percent.  See e.g., June 2009 VA ear examination report (complaints o fainting on urination six to seven times a year); September 2009 VA progress note (complaints of four to six episodes of micturition syncope per year); March 2010 VA progress note (complaints of four to six episodes of micturition syncope a year); October 2011 VA progress note (complaints that he typically had six episodes of dizziness, and about two to three episodes of complete fainting with loss of consciousness per year).  The Board therefore finds that the evidence is insufficient to show that the Veteran's micturition syndrome is shown to have been productive of at least 1 major seizure in the last 6 months or 2 in the last year; or averaging at least 5 to 8 minor seizures weekly.  Accordingly, the preponderance of the evidence is against the claim, and the claim must be denied.

C.  Conclusion

In deciding these claims, the Board acknowledges that the Veteran is competent to report on the symptoms of his disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  He is not however competent to identify a specific level of disability for either of his disabilities according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's service-connected disabilities has been provided by VA medical professionals who have examined him.  The medical findings directly address the criteria under which these disabilities are evaluated.  The Board finds these records to be the only competent and probative evidence of record, and they are therefore afforded greater weight than the Veteran's subjective complaints of increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2013); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16 .  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2013); Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are not inadequate.  Evaluations in excess of those assigned are provided for certain manifestations of the service-connected disabilities in issue, which have been discussed.  The evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disabilities, as the criteria assess the level of occupational impairment attributable to the Veteran's symptoms, and the level of functioning.  In short, there is nothing exceptional or unusual about the Veteran's disabilities because the rating criteria reasonably describe his disability levels and symptomatology.  Thun, 22 Vet. App. at 115. 

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the evidence of record does not show that his disabilities have caused him to miss work, or that they have resulted in any hospitalizations.  The evidence indicates that the Veteran quit working in 2002.  The Board finds, therefore, that the Veteran's service-connected disabilities in issue do not result in marked interference with employment or frequent periods of hospitalization. 38 C.F.R. § 3.321(b)(1).  Thus, even if his disability pictures were exceptional or unusual, referral would not be warranted. 

In deciding the Veteran's claims, the Board has considered the determinations in Fenderson, and Hart v. Mansfield, 21 Vet. App. 505 (2007), as appropriate, and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  As noted above, the Board does not find evidence that the Veteran's evaluations should be increased for any other separate period based on the facts found during the whole appeal period, other than as noted.  The evidence of record supports the conclusion that the Veteran is not entitled to increased compensation during any time within the appeal period, other than as noted.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the disabilities on appeal such that an increased rating is warranted, other than as noted. 

Finally, although the Veteran has submitted evidence of medical disability, and made claims for the highest ratings possible, he has not submitted evidence of unemployability, or claimed to be unemployable due to the disabilities in issue.  He reports that he works full time as a correctional case manager for a Federal agency.  See August 2013 VA back DBQ.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

In reaching these decisions, to the extent that the claims have been denied, the Board considered the benefit- of-the-doubt rule; however, as the preponderance of the evidence is against the appellant's claims, such rule is not for application.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

III.  Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

With regard to the claim that the RO's September 1995 rating decision was CUE, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  In April 2010, the Veteran was sent a VCAA notification letter.  However, and in any event, the issue on appeal is whether the RO's September 1995 decision was CUE.  The VCAA and its implementing regulations, codified in part at 38 C.F.R. § 3.159, are not applicable to CUE claims.  See Simmons v. Principi, 17 Vet. App. 104, 109 (2003); Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165 (2001); VAOPGCPREC 12-2001, at para. 7 (July 6, 2001) (VA does not have "a duty to develop" in CUE claims because "there is nothing further that could be developed").  

With regard to the claim for an increased initial evaluation for micturition syndrome, the Board notes that in June 2009 a VCAA notice was issued in association with the Veteran's claim for service connection, and that this claim was granted in May 2010.  In such a case, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled; no additional § 5103(a) notice is required.  Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).   

With regard to the claim for an increased rating for orthostatic hypotension, the appellant has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter dated in June 2009, of his and VA's respective duties for obtaining evidence.  This letter accordingly addressed all notice elements.  Nothing more was required.  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA records.  The Veteran has been afforded examinations.

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

ORDER

The September 1995 rating decision was not clearly and unmistakably erroneous in denying service connection for a back disability; the appeal is denied.

A rating of 30 percent, and no more, for service-connected orthostatic hypotension, is granted, subject to the laws and regulations governing the award of monetary benefits.

Prior to February 1, 2002, an initial evaluation in excess of 10 percent for service-connected micturition syndrome is denied.

As of February 1, 2002, an evaluation in excess of 20 percent for service-connected micturition syndrome is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


